Citation Nr: 1224732	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.  He had additional service in the National Guard.  The Veteran served in Vietnam, and earned both the Purple Heart and the Combat Infantry Badge, as well as other medals.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2004 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2009, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss and remanded it in order to comply with VA's duties to notify and assist, and provide him with a VA examination.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the July 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2011, the Veteran provided testimony at a hearing on appeal before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.  The Veteran also submitted additional evidence at that time, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the issue of entitlement to service connection for bilateral hearing loss, the Board notes that VA must provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify. Specifically, a September 2003 letter, sent prior to initial unfavorable AOJ decision issued in January 2004, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the March 2006 letter was issued after the initial January 2004 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claim was readjudicated in a February 2007 supplemental statement of the case.  Therefore, any defect with respect to the timing of the notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA examination and treatment records and private treatment records, have been obtained and considered.  In this regard, neither the Veteran nor his representative has identified any outstanding treatment records that have not been obtained.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed bilateral hearing loss.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA examination in March 2010, with addenda dated June 2010 and May 2011, in order to adjudicate his service connection claim.  In this regard, the Board notes that the March 2010 VA examiner offered etiological opinions as to the claimed disorder and based her conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the March 2010 VA examiner (with addenda) are sufficient to assist VA in deciding the Veteran's claim.

As indicated previously, the Board remanded this case in July 2009 in order to comply with VA's duties to notify and assist, and provide him with a VA examination.  The AOJ obtained additional service records and afforded the Veteran a VA examination of his claimed disorder in March 2010 (with addenda dated June 2010 and May 2011).  Therefore, the Board finds that the AOJ has substantially complied with the July 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis: Service Connection for Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his bilateral hearing loss resulted from his service.  In his May 2004 notice of disagreement, the Veteran reported that his hearing loss began in July 1968 in Vietnam, when he was part of an ambush on the Saigon River.  Specifically, the Veteran reported that he was exposed to CAR-15 firing 20 inches from his ears on both sides, and that he did not have any of the cigarette filters which he usually used as ear plugs in Vietnam.

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  In a December 1966 Report of Medical Examination upon enlistment, a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:

Dec. 1966


HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
5
LEFT
-5
-5
5
5
0

Additionally, in his December 1966 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, hearing loss.

In a September 1969 Report of Medical Examination upon release from active duty (REFRAD), a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:

Sept. 1969


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NA
10
LEFT
5
5
5
NA
15

Also of record are two charts labeled "Audiogram."  The Board defers to the in-service clinician's interpretation thereof, as described in the chart above.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Additionally, in his September 1969 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, hearing loss.

After his active duty service, in his December 1979 National Guard enlistment Report of Medical Examination, a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:



Dec. 1979


HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
5
5
LEFT
5
5
5
5
5

In a December 1979 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, hearing loss.

In an October 1981 Report of Medical Examination, a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:

Oct. 1981


HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
5
5
LEFT
5
5
-5
5
5

In an October 1981 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, hearing loss.

In a June 1983 Report of Medical Examination, a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:

June 1983


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
5
5
5
5

In a June 1983 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, hearing loss.

In a December 1986 quadrennial National Guard Report of Medical Examination, a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:

Dec. 1986


HERTZ



500
1000
2000
3000
4000
RIGHT
10
NA
15
15
15
LEFT
5
15
10
15
15

In a December 1986 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, hearing loss.

In August 1992, the Veteran filled out documents pursuant to service in the National Guard.  In an Applicant Medical Prescreening Form, the Veteran checked a box indicating that he did not have ear trouble or loss of hearing.  Likewise, in an August 1992 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, hearing loss.  However, in an August 1992 Report of Medical Examination upon enlistment into the National Guard, a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:

Aug. 1992


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
50
LEFT
15
10
15
35
25

In an April 1995 Report of Medical Examination, a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:

Apr. 1995


HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
NA
45
LEFT
20
20
20
NA
40

In an April 1995 Report of Medical History, the Veteran checked a box indicating that he had hearing loss.

In a May 1998 Report of Medical Examination, a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:

May 1998


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
60
LEFT
20
20
20
45
45

In a May 1998 Report of Medical History, the Veteran checked a box indicating that he had hearing loss.

In a February 2001 Report of Medical Examination, a clinician's evaluation revealed that pure tone thresholds, in decibels, were as follows:

Feb. 2001


HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
65
60
LEFT
20
20
25
60
65

In a February 2001 Report of Medical History, the Veteran checked a box indicating that he had hearing loss.

VA clinicians noted that the Veteran had hearing impairment or hearing loss in April 2004, October 2004, and September 2005.

VA provided the Veteran with a compensation and pension examination in March 2010.  The examiner, a clinical audiologist, noted that the Veteran reported having a gradual onset of hearing loss that occurred while in service as a result of chronic exposure to high levels of noise in Vietnam in 1968.  The Veteran also reported a positive history of occupational noise exposure from his work in construction.  The examiner's evaluation revealed that pure tone thresholds, in decibels, were as follows:


Mar. 2010


HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
40
75
75
LEFT
25
25
30
60
65

Speech recognition was 94 percent in the right ear and 90 percent in the left ear.

The March 2010 examiner diagnosed the Veteran with hearing within normal limits (WNL) sloping to severe sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of his military noise exposure, based on the fact that his hearing was documented as WNL at separation from active service in September 1969.

In a June 2010 addendum, the examiner explained that a shift in thresholds is not considered significant when the hearing remains within normal limits from Enlistment to Separation.

In a May 2011 addendum, the examiner explained that it was less likely than not that the Veteran's hearing loss was caused by or the result of his military noise exposure because an audiological standard threshold shift (STS) did not occur during his active duty service, he had normal hearing at the time of separation, and he has a reported history of post-service occupational noise exposure in the construction industry.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the March 2010 VA examiner is so qualified, her medical opinions constitute competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves- Rodriguez, supra; Stefl, supra.  Specifically, her conclusions are supported by contemporaneous objective evidence including hearing testing in service, and the Veteran's post-service statements.  Consequently, the Board assigns great probative value to the VA examiner's report and associated addenda.

The Board finds that the Veteran is competent to report that he experienced noise exposure in Vietnam in 1968, and that he has experienced hearing loss during and after service.  In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As an initial matter, the Board finds wholly credible the Veteran's statements that he was exposed to noise without ear plugs during his service in Vietnam, including from CAR-15 firing 20 inches from his ears on both sides in July 1968.

With respect to the credibility of the Veteran's contention that he began experiencing ongoing hearing loss in service, the Board finds that it is outweighed by the evidence of record, including his September 1969 Report of Medical Examination showing no cognizable hearing loss, and his own acknowledgement in his September 1969 Report of Medical History that he did not have, and had never had, hearing loss.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  Subsequent records in December 1979, October 1981, June 1983, and December 1986 confirm that the Veteran denied experiencing hearing loss.  Because the Veteran's post-service statements in conjunction with his claim regarding the in-service onset of hearing loss are inconsistent with his statement in his September 1969 Report of Medical History, and with the results of his September 1969 Report of Medical Examination, and thereafter through 1986, the Board finds that the credibility of the Veteran's allegation of ongoing hearing loss since service is outweighed by the more probative evidence of record to the contrary.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In addition to the foregoing, while the Board-like the March 2010 VA audiological examiner-finds that the Veteran was exposed to noise in service, the Board further finds that the Veteran's etiological opinion that his in-service noise exposure caused his hearing loss is outweighed by the March 2010 VA examiner's opinion to the contrary, because her determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Based on the contemporaneous evidence from service and VA examiner's opinion that the Veteran has not had ongoing hearing loss since service, the Board finds that there is not satisfactory evidence of incurrence or aggravation of hearing loss in combat.  38 C.F.R. § 3.304(d).  As explained above, the Board accepts as true the Veteran's statements that he was exposed to noise during combat in Vietnam; however, the allegation that this noise exposure is the cause of his current hearing loss is outweighed by the more probative evidence recounted above.

The Board has also considered whether presumptive service connection is warranted for the Veteran's bilateral hearing loss.  However, the record fails to show that the Veteran manifested bilateral hearing loss to a degree of 10 percent within the one year following his service discharge in September 1969.  As such, presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for GERD so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed GERD since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Nashville VA Medical Center dated from September 2005 to the present, should be obtained for consideration in the Veteran's appeal.

Additionally, as will be discussed in detail below, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous examination in order to adjudicate his service connection claim.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board finds that an additional examination is necessary because the Veteran alleged a connection between his medication for PTSD and GERD at his June 2011 hearing before the undersigned Acting Veterans Law Judge, and no discussion thereof was provided by the July 2008 VA examiner.  Moreover, the July 2008 examination report was unclear as to whether the Veteran has a current diagnosis of GERD.

Therefore, on remand, the Veteran should be scheduled for a new examination.  Barr, supra.  The examiner should specify whether the Veteran has a current diagnosis of GERD.  If not, the examiner should state whether the diagnoses of GERD during the pendency of the claim (i.e., from October 2007 to the present), including a diagnosis of GERD dated June 2011, are accurate.  The examiner should provide an explanation for why or why not.

The examiner should opine on whether the Veteran's GERD, if diagnosed, is at least as likely as not related to his military service.  The examiner should also opine on whether the Veteran's GERD, if diagnosed, is at least as likely as not the result of, or aggravated by, his service-connected PTSD, including any medications that he takes for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his GERD since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Nashville VA Medical Center dated from September 2005 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed GERD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

If GERD is found, or if the examiner finds a valid diagnosis of GERD during the pendency of the claim (i.e., from October 2007 to the present), the examiner should opine whether it is at least as likely as not related to the Veteran's military service.  If the examiner finds that any diagnosis of GERD during the pendency of the claim is invalid, he or she should explain why.

The examiner should also opine on whether the Veteran's GERD is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his PTSD, or by the medications taken for his PTSD.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of GERD and continuity of symptomatology.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is asked to explain why he or she has opined a particular way.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If his claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


